Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
         Claims 1-15 have been considered and are pending examination. Claim(s) 1-4, 6-9, and 11-15 have been amended.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Instant Application 16539392
Patent Number US10552079
1. A method of planning data segment merging within a distributed storage system comprising a plurality of data node servers each comprising a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface, a disk, and a data merge engine, the method comprising the steps of:  a computer collecting a record of usage statistics of the distributed storage system;  the computer analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system;  the computer estimating a workload of each of the plurality of data node servers and a length of time for merge optimization; and  the computer determining a plan for merging and sending the plan to the plurality of data node servers for implementation;  wherein the plan for merging has a first stage and a second stage of merging of data segments across a plurality of data node servers, comprises the steps of:  the computer sorting all data size of data segments in an index on all data node servers;  the computer choosing a data node server with a minimum data size;  the computer setting a merge rate for the data node server chosen; and  the computer executing a merge of the data segments into a single data segment for the index for the data node server chosen.


implementation; wherein the plan for merging has a first stage of merging local data segments on one data node server and a second stage, wherein the merging of local data segments comprises the steps of: the computer sorting data size of data segments in an index on the one data node server in ascending order; the computer choosing a data segment with a minimum data size and data segment file number greater than one; the computer adding the data segments of the index into the plan for merging, setting the merge rate, and estimating time length of merge for the data segments into a single 
2. The method of claim 1, wherein the second stage is merging of data segments across a plurality of data node servers.




3. The method of claim 2, wherein the merging of data segments across a plurality of data node servers comprises the steps of: the computer sorting all data size of data segments in an index on all data node servers; the computer choosing a data node server with a minimum data size; the computer setting a merge rate for the data node server chosen; and the computer executing a merge of the data segments into a single data segment for the index for the data node server chosen.

4. The method of claim 1, wherein, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, choosing, by the computer, another data node server with a minimum data size.
4. The method of claim 3, wherein, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, the computer choosing another data node server with a minimum data size.

5. The method of claim 1, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.
5. The method of claim 1, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.

6. A computer program product for planning data segment merging within a distributed storage system comprising a plurality of data node servers, the data node servers each comprising a plurality 
7. The computer program product of claim 6, wherein the first stage is merging of local data segments on one data node server.




8. The computer program product of claim 7, wherein the merging of data segments across a plurality of data node servers comprises the program instructions of: sorting, by the computer, all data size of data segments in an index on all data node servers; choosing, by the computer, a data node server with a minimum data size; setting, by the computer, a merge rate for the data node server chosen; and executing, by the computer, a merge of the data segments into a single data segment for the index for the data node server chosen.

9. The computer program product of claim 6, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, choosing, by the computer, another data node server with a minimum data size.
9. The computer program product of claim 8, wherein, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, choosing, by the computer, another data node server with a minimum data size.

10. The computer program product of claim 6, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.  
10. The computer program product of claim 6, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.
11. A computer system for planning data segment merging within a distributed storage system comprising a plurality of data node servers, the data node servers each comprising a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface, a disk, a 
12. The computer system of claim 11, wherein the first stage is merging of local data segments on one data node server.

12. The computer system of claim 11, wherein the second stage is merging of data segments across a plurality of data node servers.


13. The computer system of claim 11, wherein the merging of data segments across a plurality of data node servers comprises the program instructions of: sorting, by the computer, all data size of data segments in an index on all data node servers; choosing, by the computer, a data node server with a minimum data size; setting, by the computer, a merge rate for the data node server chosen; and executing, by the computer, a merge of the data segments into a single data segment for the index for the data node server chosen.

14. The computer system of claim 10, wherein, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, choosing, by the computer, another data node server with a minimum data size
14. The computer system of claim 13, wherein, when the merge of the data segments of a plurality of data node servers is complete within a preset amount of time, choosing, by the computer, another data node server with a minimum data size.

15. The computer system of claim 10, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.  

15. The computer system of claim 11, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer processors and network usage.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 


Claim(s) 1, 6, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim(s) 1 includes the limitation " the second stage including: identifying an index including a set of data segments, " which is not supported by the specification as originally filed. However, in relation to a second stage, the following alternative limitations in paragraphs [0005], [0006], [0007] are supported: a first stage and a second stage, sorting in an index, all data size of data segments on all data node servers. 

Claim(s) 6 includes the limitation " the second stage including: identifying an index including a set of data segments, " which is not supported by the specification as originally filed. However, in relation to a second stage, the following alternative limitations in paragraphs [0005], [0006], [0007] are supported: a first stage and a second stage, sorting in an index, all data size of data segments on all data node servers. 

identifying an index including a set of data segments, " which is not supported by the specification as originally filed. However, in relation to a second stage, the following alternative limitations in paragraphs [0005], [0006], [0007] are supported: a first stage and a second stage, sorting in an index, all data size of data segments on all data node servers. 


Claim Objections

Claim(s) 11 are objected to because of the following informalities: 

In claim 11, line(s) 10 , it appears that “ analyzing analyze a historical record” should be changed to -- analyzing a historical record --. Appropriate correction is required.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6, 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 11 recites the limitation " the data node servers comprising " (Line(s) 5 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the data node servers comprising " as " the plurality of data node servers comprising ". Appropriate correction/clarification is required.
Claim(s) 1, 6 contain(s) same deficiencies as claim 11 and are rejected for the same reason.

Claim 11 recites the limitation " the set of data node servers; " (Line(s) 16, 18, 19). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the set of data node servers; " as " the set of the plurality of data node servers;". Appropriate correction/clarification is required.
Claim(s) 1, 6 contain(s) same deficiencies as claim 11 and are rejected for the same reason.


Response to Arguments


Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner maintains the obviousness-type double patenting rejection in view of Applicant Arguments/Remarks dated 03/30/2021.

Examiner withdraws the objections to claim(s)  14, 15 in favor of the claim amendments.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 2, 4, 6, 7, 9, 11, 12, 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



Claim(s) 1, 2, 4-7, 9-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN (U.S. Publication Number 2016/0019265) in view of Dai (U.S. Patent Number 10762139) and further view of Petride (U.S. Publication Number 2014/0280298) 

Referring to claims 1, 6 and 11, taking claim 11 as exemplary, SUBRAMANIAN teaches “11. A computer system for planning data segment merging within a distributed storage system including a plurality of data node servers and a plurality of indices, each  data node server of the plurality of data node servers  having a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface,” SUBRAMANIAN [0027], [0120] discloses application interface for user “a disk,” SUBRAMANIAN [0026], [0031] discloses data repository  “a data merge engine,” SUBRAMANIAN [0022], [0023], [0120] discloses consolidation planning system “the data node servers comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform operations comprising:” SUBRAMANIAN [0108], [0109] discloses memory and instruction executed by processor  “collecting, a record of usage statistics of the distributed storage system;” SUBRAMANIAN [0028], [0039], [0069] discloses data collected includes usage statistics “analyzing, a historical record of usage statistics collected to SUBRAMANIAN [0039], [0069] discloses workload characteristics extracted from collected historical data which are analyzed “estimating, a workload of each of the plurality of data node servers and a length of time for merge optimization;” SUBRAMANIAN Figure 4A elements 418-402/406 , 420-402/406, 426-402/406, [0015], [0070], [0101], [0104] discloses estimating workloads and wait times or latency for consolidation recommendation actions. Workloads are analyzed in order to detect potential bottlenecks and accordingly improve projected post consolidation performance  “and determining, a plan for merging” SUBRAMANIAN  [0013], [0015], [0031], [0048] discloses determining a consolidation plan “and sending, the plan to the plurality of data node servers for implementation; SUBRAMANIAN   [0023] [0027], [0030],  [0033], [0034] [0048], [0078] discloses consolidation planning system providing the tasks involved in a consolidation plan “wherein the plan for merging has a first stage and a second stage of merging of data segments across a set of the plurality of data node servers, the second stage including: ” SUBRAMANIAN  [0035], [0051] discloses consolidation planning process with different stages and consolidation to different destination systems (not a single destination server) “choosing, a data node server of the set of data node servers with a minimum data size;” SUBRAMANIAN  [0052] discloses selecting a server with minimum storage capacity for consolidation    
SUBRAMANIAN does not explicitly teach “identifying an index including a set of data segments, the index included in the plurality of indices, the set of data segments distributed across the set of data node servers;” “sorting, for each data node server of 
However, Dai teaches “identifying an index including a set of data segments,” Dai col 6 ln 11-67, col 7 ln 14-20 discloses a selected logically organized structure identifying index fragments with a set of smallest search index fragments “ the index included in the plurality of indices,” Dai col 3 ln 35-63, col 4 ln 1-5, 54-67, col 5 ln 1-3,  discloses a plurality of document search indices (in the case of a distributed system) including a plurality of indexing terms and indexing fragments  “ the set of data segments distributed across the set of data node servers;” Dai col 3 ln 1-67, col 4 ln 1-5, col 10 ln 38-50   where one or more elements of the system (i.e. documents/ index terms in document repository)  may be distributed across a plurality of nodes “executing a merge of each data segment  stored on the data node server chosen included in the index into a single data segment of the data node server chosen.” Dai col 6 ln 11-67, Claim 1 discloses  selected set of smallest search index fragments merged into a single larger search index fragment in document repository
SUBRAMANIAN and Dai are analogous art because they are from the same field of endeavor namely, memory management.
Dai, that this technique to manage a search index improves performance by using a target value and a maximum merge threshold to reducing the number of searches and splitting a merge into multiple operations to avoid performance bottlenecks  (Dai col 5 ln 28-64). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dai’s technique to manage a search index in the system of SUBRAMANIAN to improve performance by using a target value and a maximum merge threshold to reducing the number of searches and splitting a merge into multiple operations to avoid performance bottlenecks

The combination of SUBRAMANIAN and Dai does not explicitly teach “sorting, for each data node server of the set of data node servers, all data segments of the set of data segments stored on the each data node server by data size;  setting, a merge rate for the data node server chosen;”  
However, Petride teaches “sorting, for each data node server of the set of data node servers, all data segments of the set of data segments stored on the each data node server by data size;” Petride [0005], [0009], [0034], [0040], claim 3 discloses sorting (group-by cardinality) data using statistics such as size for an entire group-by relation, size of groups or size of groups for each node in the system “setting, a merge rate for the data node server chosen;” Petride [0063], [0067] discloses merging rate of a node (parameter Y) used to determine times for node/nodes to merge results (parameters c5, c6) in order to determine the cost of merging techniques  
SUBRAMANIAN and Petride are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art at the time the invention was made would have recognized, and as taught by Petride, that his group-and-aggregate technique  improves performance by allowing to choose a strategy which incurs  minimum cost for nodes  (Petride [0010], [0029], [0050]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate Petride’s group-and-aggregate technique in the system of SUBRAMANIAN to improve performance by allowing to choose a strategy which incurs  minimum cost for nodes.
As per the non-exemplary claims 1 and 6, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 7 and 12, taking claim 12 as exemplary, the combination of SUBRAMANIAN, Dai and Petride teaches “12. The computer system of claim 11, wherein the first stage is merging of data segments on one data node server.” SUBRAMANIAN  [0035], [0050], [0051], claim  discloses location constraints defined to specify that sources remain within certain location for a consolidation operation or for consolidating a plurality of sources to one or more destinations (server)
As per the non-exemplary claims 2 and 7, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 4, 9 and 14, taking claim 14 as exemplary, the combination of SUBRAMANIAN, Dai and Petride teaches “14. The computer system of claim 11, wherein the operations performed be executing the program instructions further comprise, responsive to the merging being complete for all data node servers of the set of data node servers within a preset amount of time,” Petride [0063], [0067] discloses merging rate of a node (parameter Y) used to determine times for node/nodes to perform merge (parameters c5, c6) “choosing, another data node server with the minimum data size.” SUBRAMANIAN  [0052] discloses selecting a server with minimum storage capacity for consolidation
The same motivation that was utilized for combining SUBRAMANIAN and Petride as set forth in claim 10 is equally applicable to claim 14.
As per the non-exemplary claims 4 and 9, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5, 10 and 15, taking claim 15 as exemplary, the combination of SUBRAMANIAN, Dai and Petride teaches “15. The computer system of claim 11, wherein the record of usage statistics of the distributed storage system comprises usage statistics of servers, disks, computer  processors and network usage.” SUBRAMANIAN [0024], [0025], [0028], [0048], [0051], [0069] discloses usage statistics of memory, processors, sources and destinations where sources/destinations can be disks, servers, hardware/software resources   
.


Allowable Subject Matter


Claim(s) 3, 8, 13 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims 
" the merging of data segments on one data node server comprises the steps of: the computer sorting data size of data segments in an index on the one data node server in ascending order; the computer choosing a data segment with a minimum data size and data segment file number greater than one; the computer adding the data segments of the index into the plan for merging, setting the merge rate, and estimating time length of merge for the data segments into a single data segment for the index; and the computer executing the merge of the data segments into a single data segment for the index.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8086594 Bifurcated Document Relevance Scoring, Cao.
US 10749766 B1 Archival Datastore Method For Aggregated Metrics, Involves Storing Data Segment In Archival Storage Resource, And Generating Index To Indicate Storage Location Of Data Segment In Archival Storage Resource O’Shea.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID YI/Supervisory Patent Examiner, Art Unit 2132